DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Bonnamy Reg. #63649 on 6/3/2022.

The application has been amended as follows: 
In the Claims: 
	Amend claim 2 as below:
2. 	The tamper resistance wall structure according to claim 1, wherein: 
the outer through hole is formed at one end of the outer surface and another outer through hole is formed at another end of the outer surface in the longitudinal direction of the outer surface.

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-5, prior arts do not teach or suggest the combination of the tamper resistance wall structure according to claim 1, in particular, an inner through hole is provided in an inner surface of the wall body, which is a side surface close to the protective area on the circuit board, and is formed perpendicular to a longitudinal direction of the inner surface and perpendicular to the circuit board, a recess is formed on the inner surface, and the inner through hole is formed in the recess and is a part of the tamper detection wiring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The closest prior art, Tucker et al. (US 2008/0129501), discloses a tamper resistance wall structure (102, 106, Fig. 1)  comprising: a wall body (107, Fig. 1) that is formed of a laminated board; and a tamper detection wiring (112, Fig. 1) that is provided in the wall body, and that is a pattern wiring for tampering detection, wherein: an inner through hole (inner through holes holding 124 or 108 as shown in Fig. 1) is provided in an inner surface of the wall body, which is a side surface close to the protective area on a circuit board (124, Fig. 1).
Cohen et al. (US 6,853,093) discloses tamper resistance wall structure (wall of 46, Fig. 2) on a circuit board (40, Fig. 2) comprising: a wall body (wall body of 46, Fig. 2) that is formed of a laminated board; and a tamper detection wiring (72, Figs. 2, 4) that is provided in the wall body, and that is a pattern wiring for tampering detection.
Rivenberg et al. (US 5,675,319) discloses a tamper resistance wall (wall of 10, Fig. 1) comprising: a tamper detection wiring that is provided in the wall body and that is a pattern wiring for tampering detection (see Figs. 2-6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841